DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/21 has been entered.
Claims 1-52 pending.  Claims 18-20, 23, 25-26, 28-35, 37-39, 48, 50-52 have been withdrawn.  Claims 1-17, 21-22, 24, 27, 36, 40-47, 49 are examined herein.
Applicant’s arguments in regards to the Yeleswaram Declaration filed under 37 CFR 1.130(a) is found persuasive.  All of the rejections of the last Office Action are hereby withdrawn.  The following new rejection will now apply.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10, 21-22, 24, 27, 36, 40-47, 49 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US Patent Application 2014/0249132 A1) in view of Brewer et al. (WO 00/13712) and Collins et al. (WO 2016/209961 A1).
The instant claims are directed to a method of treating a disease that is associated with abnormal expression or activity of P13Kδ kinase, wherein a patient is administered the P13Kδ inhibitor, 4-{3-[1-(4-amino-3-methyl-1H-pyrazolo[3,4-d]pyrimidin-l-yl)ethyl]-5-chloro-2-ethoxy-6-fluorophenyl}pyrrolidin-2-one, in a first dosage of about 3-50 mg/day for a period of 2-12 weeks, and then subsequently administered a second dosage of the same P13Kδ inhibitor, which is less than the first dosage.
Li et al. teach methods of treating P13Kδ related disorders by using compounds of formula I (abstract).  A preferred disorder is follicular lymphoma (claims 1 and 36).  A preferred compound is 4-{3-[1-(4-amino-3-methyl-1H-pyrazolo[3,4-d]pyrimidin-1-yl)ethyl]-5-chloro-2-ethoxy-6-fluorophenyl}pyrrolidin-2-one (claim 33).  A therapeutically effective amount is about 1-50 mg (paragraph 0149).  Some embodiments include 5, 10, 15, or 20 mg per unit dosage form (paragraphs 0170-0173).  The therapeutic dosage of the active agent can vary according to the treatment made, the manner of administration, the health and condition of the patient, and the judgment of the prescribing physician.  The amount of the active agent can vary depending on a number of factors including dosage, chemical characteristics, and route of administration.  The dosage is likely to depend on such variables as the type and extent of progression of the disease or disorder and the biological efficacy of the compound selected (paragraphs 0181-0183).
However, Li et al. fail to disclose administering a first dosage for a period of time followed by a second dosage for a period of time, wherein the second dosage is less than the first dosage, as well as wherein the patient has treatment-emergent adverse events (TEAEs), such as colitis.
Brewer et al. teach methods and compositions for the treatment of cancer (title), such as lymphoma (Table 1 on page 38).  Brewer et al. teaches that a “loading dose” is to be followed by a lower “maintenance dose” (Example 4 on page 92).  For example, daily loading doses between 130-150 mg for several weeks is followed by maintenance doses between 30-40 mg (paragraph bridging pages 52-53).  The loading dose may be administered from weeks to a few months (page 93, last paragraph).
Collins et al. teaches the use of P13K inhibitors for the treatment of B-cell malignancies (abstract and claim 1), such as follicular lymphoma (claim 17).  The administration of P13K inhibitors reduces the frequency of adverse events, such as diarrhea and colitis (paragraphs 0098-0100 and claim 10).
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have treated a patient with follicular lymphoma by administering 4-{3-[1-(4-amino-3-methyl-1H-pyrazolo[3,4-d]pyrimidin-1-yl)ethyl]-5-chloro-2-ethoxy-6-fluorophenyl}pyrrolidin-2-one, as taught by Li et al., wherein the patient has colitis, as taught by Collins et al., and wherein the second dosage for a second period of time is lower than the first dosage for a first period of time, as taught by Brewer et al.
A person of ordinary skill in the art would have been motivated to administer a first dosage of 4-{3-[1-(4-amino-3-methyl-1H-pyrazolo[3,4-d]pyrimidin-1-yl)ethyl]-5-chloro-2-ethoxy-6-fluorophenyl}pyrrolidin-2-one followed by a lower second dosage because this follows the typical “loading” and “maintenance” dosage regimens that is known in the art.  A person of ordinary skill in the art would also have been motivated to select a follicular lymphoma patient that also has colitis because this adverse event is a common symptom among in this patient population being administered P13K inhibitors.  Therefore, the skilled artisan would have had a reasonable expectation of success in treating follicular lymphoma in a patient with colitis by administering a first dosage of 4-{3-[1-(4-amino-3-methyl-1H-pyrazolo[3,4-d]pyrimidin-1-yl)ethyl]-5-chloro-2-ethoxy-6-fluorophenyl}pyrrolidin-2-one followed by a lower second dosage.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong S. Chong whose telephone number is (571)-272-8513.  The examiner can normally be reached Monday to Friday: 9 am to 5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, can be reached at (571)-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/Yong S. Chong/Primary Examiner, Art Unit 1627